Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated June 2, 2021 is acknowledged.
Claims 1, 5, 7-10, 15 and 17-25 are pending.
Claims 2-4, 6, 11-14 and 16 are cancelled.
Claims 1, 5, 9 and 10 are currently amended.
Claims 8 and 17-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 5, 7, 9, 10 and 15 as filed on June 2, 2021 are pending and under consideration to the extent of the elected species, e.g., the species of patient population has NAFLD with pediatric type II pattern and the species of dosage comprises a cysteamine salt.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the Replacement Drawings, all previous objections to the Drawings are withdrawn.
In view of the Replacement abstract and amendment of the specification, all previous objections to the specification are withdrawn.
In view of the amendment of the claims and Applicant’s Remarks, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn, and all previous claim rejections under 35 USC 112(d) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 9, 10 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dohil et al. ‘532 (WO 2017/087532, published May 26, 2017, filed November 16, 2016 and claiming priority to November 16, 2015, IDS reference filed December 30, 2019).
The applied reference has a common inventor and a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1
Dohil ‘532 teach treatment of fatty liver disorders such as non-alcoholic fatty liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH) comprising administering compositions comprising cysteamine (title; abstract; claims).  NASH is a disease subset falling under the umbrella of NAFLD and has been characterized by two types, Type 1 and Type 2, which are typically identified in juvenile patients; Type 2 NASH is characterized by portal inflammation (paragraphs [0041]-[0042]).  The effective amount of cysteamine salt is that which provides a plasma level of about 10 to 80 µmol cysteamine in the patient suffering from fatty liver disease (claims 1 and 2).
Regarding claims 5, 9 and 10
	Dohil ‘532 teach the treatment further comprises measuring one or more markers of liver function (claim 1).  The one more markers of liver function are selected from the group consisting of alanine aminotransferase (ALT), alkaline phosphatase (ALP), aspartate aminotransferase (AST), gamma-glutamyl transpeptidase (GGT) and triglycerides (claim 3).  An ALT level of about 60-150 units/liter is indicative of fatty liver disease (claim 4).
Regarding claims 7 and 15
	Dohil ‘532 teach the treatment further comprises determining if the patient’s BMI is above the 97th percentile for the patient’s age (patient is obese) (claim 1; paragraph [0054]).  In some embodiments, the subject has a BMI above 97th percentile for the age and weighs less than 65 kg (paragraph [0056]; claim 11)



Response to Arguments:  Claim Rejections - 35 USC § 102
At pages 11-12 of the Remarks Applicant traverses the rejection because Dohil ‘532 teach treating a different disease.
	This is not found persuasive because while Dohil ‘532 teach treating NASH, little to no portal inflammation as disclosed in paragraph [0006] anticipates inflammation.  Nonetheless, as set forth in the rejection Dohil ‘532 further teach treating NASH Type 2 in juvenile patients (NAFLD with pediatric type 2 pattern).  That Dohil ‘532 is not limited to treating patient populations without portal inflammation is clear upon comparison of claims 22 (method of treating NASH in a patient having little to no portal inflammation) and claims 1-2 (method of treating fatty liver diseases inclusive of NASH and NAFLD).
	Therefore, the rejection is properly maintained in modified form as necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dohil et al. “Enteric coated cysteamine for the treatment of pediatric non-alcoholic fatty liver disease,” Alimentary Pharmacology & Therapeutics 33:1036-1044, 2011, of record, as evidenced by the CDC Growth Chart for Boys, published May 30, 2000, of record, in view of Giorgio et al. “Pediatric non alcoholic fatty liver disease:  old and new concepts on development, progression, metabolic insight and potential treatment targets,” BMC Pediatrics 13:40, 2013, of record.
	Dohil teach the administration of cysteamine bitartrate to subjects / children with non-alcoholic fatty liver disease (NAFLD); NAFLD is defined in part by histology with mild or greater portal and/or lobular inflammation (title; abstract; page 1037, rhc, “Screening”).  The screening criteria include serum ALT of 60 IU/L; the mean ALT at baseline and 24 weeks were 120.2 and 55 IU/L, respectively (liver function marker improvement, effective amount administered) (abstract; Figure 1), as required by instant claims 5, 9 and 10.  
	The mean BMI at baseline was 34.5 (obese) (abstract), as required by instant claim 7.  The mean age of the children was 14 years and 10 were male (abstract; page 1038, paragraph bridging columns; Table 1).  As evidenced by the CDC, a 14 year old boy having a BMI of 26 is at the 95th percentile, thus, a 14 year old boy having a BMI of 34.5 falls into a percentile above the 95th, as required by instant claim 15.  The mean body weight at baseline was 91.6 kg, st full paragraph).  Regarding the weight limit of 65 kg as required by instant claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to administer the cysteamine bitartrate to children having a lower weight than 86.1 kg because Dohil found the cysteamine bitartrate to be more effective for children having a lower weight.  
The mean plasma cysteamine levels at baseline and 24 weeks were 0.14 and 15.5 (page 1038, paragraph bridging columns).
	Dohil do not specifically teach the NAFLD is pediatric type 2 pattern as required by claim 1 and the elected embodiment.
This deficiency is made up for in the teachings of Giorgio.
	Giorgio teach there are two prevalent patterns of non-alcoholic steatohepatitis (NASH) in children, the “adult type” and the “pediatric type” in which steatosis is associated with portal inflammation (page 3, paragraph bridging columns; page 1; paragraph bridging columns; page 3, rhc, 2nd full paragraph).  As evidenced by paragraph [0017] of the instant specification, “adult type” is Type 1 while “pediatric type” is Type 2.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the cysteamine bitartrate of Dohil to children having either “adult type” or the “pediatric type” NASH as taught by Giorgio because cysteamine bitartrate is an effective treatment for pediatric NAFLD.  There would be a reasonable expectation of success because NASH is a species of NAFLD. 

Response to Arguments:  Claim Rejections - 35 USC § 103
At page 12 of the Remarks Applicant traverses the rejection because Dohil and Giorgio teach treating a different disease.
	This is not found persuasive Dohil teach treating children with non-alcoholic fatty liver disease (NAFLD) where NAFLD is defined in part by histology with mild or greater portal and/or lobular inflammation.  This encompasses the patient population as instantly claimed as evidenced by Giorgio and as evidenced by the instant specification as set forth in the rejection because such pediatric NAFLD may be categorized into two known types.
	Therefore, the rejection is properly maintained in modified form as necessitated by Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 7, 9, 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,263,662, over claims 1-23 of U.S. Patent No. 9,149,448, over claims 1-27 of U.S. Patent No. 9,511,038, over claims 1-20 of U.S. Patent No. 10,307,386, and over claims 1-27 of U.S. Patent No. 10,537,528 in view of Dohil et al. “Enteric coated cysteamine for the treatment of pediatric non-alcoholic fatty liver disease,” Alimentary Pharmacology & Therapeutics 33:1036-1044, 2011, of record, as evidenced by the CDC Growth Chart for Boys, published May 30, 2000, of record, and Giorgio et al. “Pediatric non alcoholic fatty liver disease:  old and new concepts on development, progression, metabolic insight and potential treatment targets,” BMC Pediatrics 13:40, 2013, of record.
	The instant claims are drawn to a method of treating a subject with NAFLD with pediatric type 2 pattern associated with portal liver inflammation comprising administering a therapeutically effective amount of a cysteamine salt to obtain a systemic plasma level of 10 to 80 µmol and/or to reduce liver inflammation and/or to improve liver function markers.  The th percentile and a weight less than 65 kg.
	The ‘662 patent claims are drawn to a method of treating a subject with NAFLD comprising administering a therapeutically effective amount of a cysteamine salt.  The administering may result in a reduction of ALT levels, where normal is 40 iU/L.  The patient may be a child.
	The ‘448 patent claims are drawn to a method of treating a subject with NAFLD comprising administering a therapeutically effective amount of a cysteamine salt.  The administering may result in a reduction of ALT levels, where normal is 40 iU/L.  The patient may be a child.
	The ‘038 patent claims are drawn to a method of treating a subject with NAFLD comprising administering a therapeutically effective amount of a cysteamine salt.  The administering may result in a reduction of ALT levels, where normal is 40 iU/L.  The patient may be a child.
The ‘386 patent claims are drawn to a method of treating a subject with fatty liver disease inclusive of NAFLD comprising administering a therapeutically effective amount of a cysteamine salt.  The administering may result in a reduction of ALT levels, where normal is 40 iU/L.  The patient may be a child.
	The ‘528 patent claims are drawn to a method of treating a subject comprising measuring one or more markers of liver function, determining if the subject’s BMI is above the 97th percentile for the subject’s age, determining if the subject has lobular or portal inflammation and administering a therapeutically effective amount of a cysteamine salt to obtain a plasma level of th percentile and a weight less than 65 kg.  The administering may result in a reduction of ALT levels, where normal is 40 iU/L.  
	The conflicting ‘662, ‘448, ‘038 and 386 patent claims differ from the instant claims with respect to the administration to obese children having NAFLD with pediatric type 2 pattern, however, Dohil teach cysteamine bitartrate is an effective treatment for children having a mean BMI at baseline of 34.5 diagnosed with NAFLD.  Therefore, it would have been obvious to administer cysteamine to such obese children, and in particular to children having a high BMI but with a baseline weight lower than 86.1 because Dohil found obese children of lower weight to respond better to the cysteamine treatment than obese children of higher weight.  And it would have been obvious to administer the cysteamine bitartrate of Dohil to children having either “adult type” or the “pediatric type” NASH as taught by Giorgio because NASH is a species of NAFLD.
The conflicting ‘528 patent claims differ from the instant claims with respect to the pediatric type 2 pattern of NAFLD, however, it would have been obvious to administer cystamine to obese children having to administer the cysteamine bitartrate of Dohil to children having either “adult type” or the “pediatric type” NASH as taught by Giorgio because cysteamine bitartrate is an effective treatment for pediatric NAFLD.  There would be a reasonable expectation of success because NASH is a species of NAFLD. 


Response to Arguments:  Double Patenting
At pages 12-13 of the Remarks Applicant traverses the rejections because the cited US Patents teach treating a different disease.
	This is not found persuasive because Giorgio evidence NASH in children is characterized as either adult type or pediatric type, where pediatric type is understood to be type 2 pattern as defined by the instant specification.
	Therefore, the rejections are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633